Name: 83/618/EEC: Commission Decision of 30 November 1983 approving an amendment to the programme for fresh fruit and vegetables marketed through auctions in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-13

 Avis juridique important|31983D061883/618/EEC: Commission Decision of 30 November 1983 approving an amendment to the programme for fresh fruit and vegetables marketed through auctions in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 350 , 13/12/1983 P. 0022 - 0022*****COMMISSION DECISION of 30 November 1983 approving an amendment to the programme for fresh fruit and vegetables marketed through auctions in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) (83/618/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 16 June 1983 the Dutch Government forwarded an amendment to the programme for fresh fruit and vegetables marketed through auctions, which has been approved by the Commission Decision of 20 March 1980 (3); Whereas the amendment relates to the updating of this programme and its prolongation until 1987 and is consistent with the objections and provisions of Regulation (EEC) No 355/77; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the amendment to the programme to applications referred to in Article 24 of Regulation (EEC) No 355/77; Whereas the measures provided for in ths Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The amendment to the programme for fresh fruit and vegetables marketed through auctions submitted by the Dutch Government pursuant to Regulation (EEC) No 355/77 on 16 June 1983 is hereby approved. 2. This approval is confined to projects presented up to 1 May 1984. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 30 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1. (3) OJ No L 97, 15. 4. 1980, p. 45.